Citation Nr: 0203184	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a frozen right foot, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a frozen left foot, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1948 to 
June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied a 
disability evaluation greater than 10 percent for the 
service-connected residuals of frozen feet.  Following 
notification of this denial, the veteran perfected a timely 
appeal.  

In December 1997, the Board remanded the veteran's increased 
rating claim to the RO for further evidentiary development.  
Following completion of the requested development, the RO, by 
an October 2000 rating action, assigned separate 10 percent 
disability evaluations for the service-connected residuals of 
the veteran's frozen right foot and the service-connected 
residuals of his frozen left foot. 


FINDINGS OF FACT

1.  The service-connected residuals of the veteran's frozen 
right foot are manifested by chronic pain, osteoarthritis, 
hyperhidrosis, and atrophic skin changes.  

2.  The service-connected residuals of the veteran's frozen 
left foot are manifested by chronic pain, osteoarthritis, 
hyperhidrosis, and atrophic skin changes.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability 
evaluation for residuals of a frozen right foot have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7122 (effective January 12, 1998).  

2.  The schedular criteria for a 30 percent disability 
evaluation for residuals of a frozen left foot have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7122 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The issues currently on appeal in the 
present case include increased rating claims for 
service-connected residuals of a frozen right foot and for 
service-connected residuals of a frozen left foot.  The 
discussions in the November 1996 statement of the case, the 
August 1997 supplemental statement of the case, the December 
1997 Board remand, as well as the July 1999 and November 2000 
supplemental statements of the case informed the veteran of 
the evidence needed to substantiate the current claims.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder in the present case indicates that the RO 
obtained the veteran's service medical records as well as 
post-service VA medical records of treatment cited by the 
veteran.  The veteran has been afforded several VA 
examinations.  The reports of these evaluations have been 
procured and associated with the claims folder. 

In November 2000, the veteran explained that he had no 
further evidence to submit in support of his claims.  The 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  Additionally, 
the Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because these 
regulations do not provide any substantive rights or impose 
any duties beyond those provided in the VCAA, the Board's 
consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background 

According to the veteran's DD 214, Report Of Separation From 
The Armed Forces Of The United States (DD 214), the veteran 
received the Combat Infantryman's Badge as well as the Purple 
Heart.  He incurred wounds as a result of action with enemy 
forces in Korea in September 1950, January 1951, and April 
1951.  

Most of the veteran's service medical records are not 
available.  The reports that are contained in the claims 
folder do not reflect findings of, or treatment for, frozen 
feet.  

In February 1989, the veteran underwent a VA compensation and 
pension examination.  At that time, he complained of severe 
left foot discomfort.  Additionally, he reported that, during 
his Korean service, he suffered from bilateral frostbite, 
left foot greater than the right foot, which caused severe 
paresthesias.  The veteran informed the examiner that he 
could stand for only 30-40 minutes at a time.  

The examiner noted that the veteran's gait appeared to be 
affected.  A physical evaluation demonstrated the ability to 
walk on heels and toes and to stand, grossly intact 
sensation, good capillary refill, and decreased pulses 
bilaterally.  The examiner provided an impression, in 
pertinent part, of status post frostbite with hyperesthesia, 
paresthesia, and apparent interference with prolonged 
standing but no sensation deficit.  

By a May 1989 rating action, the RO granted service 
connection for residuals of frozen feet.  In addition, the RO 
awarded a 10 percent evaluation for this disability.  

The veteran received treatment at VA medical facilities 
during 1993 and 1994 for several disorders, including insulin 
dependent diabetes mellitus.  In March 1994, the veteran 
sought treatment for complaints of painful feet.  The veteran 
related the numbness, shooting pain, pins and needles, and 
insulin-dependent diabetes mellitus with the frozen feet that 
he had sustained in Korea.  The assessment was diabetes 
mellitus.

At a March 1994 VA feet examination, the veteran complained 
of foot pain as well as tingling and burning sensations in 
his feet and heels.  The veteran reported experiencing left 
heel pain on prolonged standing.  The examination 
demonstrated decreased capillary filling time of both feet.  
He had an abnormal gait with early heel off on the left and a 
slight limp to the right.  He was unable to rise on toes and 
heels or to squat.  The appearance of his feet was described 
as within normal limits.  The veteran had dorsalis pedis and 
posterior tibial pulses, +1, equal and bilateral. There was 
an absence of hair growth on both feet, ankles, and lower 
legs.  The examiner diagnosed, in pertinent part, positive 
frostbite symptoms with neurological and vascular 
complications.  

The veteran was seen at a VA facility in October 1994 and 
underwent an exostosectomy of his left great toe.  In 
November 1994 the veteran was hospitalized at a VA facility 
for an infected left hallux with cellulitis of his left foot.  
While hospitalized he underwent a partial amputation of the 
first ray of the left hallux.  

At a June 1995 VA foot examination the veteran reported 
having a history of a frostbite injury to his feet while he 
served in Korea.  A physical examination of the veteran's 
left foot demonstrated amputation of the hallux and complete 
phalanx, an approximately seven centimeter long scar in the 
area of the first metatarsophalangeal joint with some redness 
and some thickening, and hammering of digits two through five 
without callosities.  An evaluation of the veteran's right 
foot showed hammering of the digits two through five with 
callosity on the middle phalanxes.  An evaluation of the left 
foot showed hammering of digits two through five without 
callosities.

The veteran was able to rise on toes and to rock back on 
heels.  There was some difficulty in squatting.  The 
functions of the feet were within normal limits.  He had a 
slight limp on the left with some abduction of the left 
forefoot.  There was a propulsive gait.  The examiner noted 
that the veteran's dorsalis pedis pulses were not palpable on 
either foot.  His posterior tibial pulse was +1 on the right 
and a faint +1 on the left.  There was diminished hair growth 
on the dorsum of the feet.  The skin texture was within 
normal limits.  The examiner diagnosed status post left 
hallux amputation secondary to gangrene, as stated by the 
veteran, and hammer digit deformities on toes two through 
five bilaterally.  

In June 1995, the veteran underwent a VA amputation-stump 
examination.  The evaluation demonstrated markedly decreased 
and diminished circulation in the left foot and better 
circulation in the right foot.  The dorsalis pedis was not 
palpable.  The posterior tibial pulse was to trace +1.  The 
turgor of the skin was within normal limits.  There was 
diminished hair growth on both feet, and intact muscles.  

After reviewing the veteran's chart and examining him, the 
examiner concluded that the veteran's amputation was 
necessitated by gangrene, which had set in after a prior foot 
surgery consisting of bony exostosis removal of the proximal 
phalanx.  The examiner expressed his opinion that the 
gangrene was a complication due to the veteran's vascular 
status which was the result of the frostbite injuries that he 
had sustained in his service in Korea.  

The veteran continued to be treated at VA facilities for 
various disorders, including his feet.  According to a 
November 1995 medical report, the veteran's exposure to 
frostbite caused him to be susceptible to an intravascular 
spasm, or ischemia, after his foot surgery.  Unsuccessful 
attempts were made to increase blood flow by the use of 
nitroglycerine pads.  Ischemia, which turned to dry gangrene, 
then followed.  

Between May and June 1996, the veteran was hospitalized for 
two weeks for treatment for cellulitis of his right foot.  
The treating physician noted that the veteran's additional 
diagnosis was diabetes.  The veteran had his right third toe 
amputated.  

In October 1996, the veteran was hospitalized at a VA 
facility for one week for treatment for an infected right 
diabetic foot ulcer.  He was again hospitalized in November 
for IV antibiotic therapy for osteomyelitis secondary to his 
diabetic ulcer.  During the hospitalization, he underwent an 
amputation of the second digit of the distal phalanx on his 
right foot and an arthrodesis of the third digit on his left 
foot with a pin fixation.  Discharge diagnoses included 
osteomyelitis, insulin-dependent diabetes mellitus, and 
coronary artery disease.  

An April 1997 record notes an assessment of frozen feet 
syndrome.  Dorsalis pedis and posterior tibial pulses were 
non-palpable.  In May 1997, the veteran was treated for 
insulin-dependent diabetes mellitus with retinopathy and 
peripheral neuropathy.  

A hearing was conducted before a hearing officer at the RO in 
April 1997.  At that time the veteran testified that the 
problems that he experienced with his feet, including 
discoloration, swelling, and scaling of his skin, are the 
result of his in-service exposure to frostbite and not to his 
post-service onset of diabetes mellitus.  

In June 1997, the veteran underwent a VA amputation-stumps 
examination.  At that time he complained of difficulty 
walking due to the loss of toes and balance.  He reported 
numbness in his feet.  He had difficulty walking on uneven 
surfaces.  He experienced frequent flare-ups of peripheral 
neuropathy with increased burning and tingling sensations in 
his feet.  He stated that his feet were swelling more than 
usual.  The examiner noted that the veteran walked with an 
antalgic, very slow, and wide-stanced gait.  He utilized a 
cane. 

Objective findings on examination demonstrated good pedal 
pulses and no edema.  There were no deep tendon reflexes 
elicited at the Achilles and patellar tendons.  He had 
negative sensation on the plantar soles of both feet.  There 
was no discrimination of sharp/dull and there was complete 
loss of protective sensation of the plantar aspect of both 
feet and the dorsum of the toes.  Sensation began to resume 
about the mid foot and up the ankle.  Muscle tone was 5/5.  
There were multiple scars on both feet at the sites of the 
amputations and the sites of the surgery on his digits.  
There was no pedal hair evident on the feet or toes.  
Temperature was cold to touch.  The skin was intact and 
well-hydrated.  There were mycotic nails bilaterally.  

The examiner provided an impression of significant peripheral 
neuropathy secondary to diabetes mellitus.  The examiner also 
explained that how much of this is related to frostbite is 
difficult to evaluate at this time due to the shared 
symptomatology between peripheral neuropathy and frostbite 
exposure.  He displayed skin changes consistent with 
frostbite.  Additionally, the examiner expressed his opinion 
that all of the veteran's amputations were the result of the 
osteomyelitis which was secondary to the ulcerations.  

In an addendum to this evaluation report, the examiner stated 
that it would be conjecture to try to rate either the cause 
of his neuropathy from his frostbite or directly from his 
diabetes.  The examiner explained that, in years practicing 
medicine he had never seen frostbite causing the profound 
neuropathic changes in the foot that result in amputations as 
is frequently encountered with diabetic neuropathy.  The 
examiner stated that it was his opinion that the veteran's 
significant foot problems which led to amputation was more 
likely due to the profound nature of the neuropathy secondary 
to the diabetes as per frostbite. 

He further stated that in the past he had seen skin and nail 
changes from frostbite, numbness, tingling, and cold 
intolerance and that most of the patients tended to be 
hypersensitive and were frequently not found to have 
significant ulcerations leading to osteomyelitis and 
amputation as with people with diabetic neuropathy.  The 
examiner stated that he has rarely seen ulcerations and 
amputations secondary to pure frostbite neuropathy and that 
such symptoms were commonly a factor of diabetic neuropathy.  
The examiner reported that he did not think the frostbite 
played an equal part in the amputations.  He stated that he 
believed the diabetic neuropathy was the causative agent for 
the amputations.  It was impossible to say whether the 
peripheral neuropathy became more severe due to the pre-
existing frostbite neuropathy.  

The examiner rendered an opinion that the frostbite 
neuropathy in and of itself did not cause profound changes in 
the foot leading to amputation, as did peripheral neuropathy 
secondary to diabetes.  It was concluded that, in the present 
case, the veteran's significant foot problems, which led to 
the amputations, were more likely due to the profound nature 
of the neuropathy secondary to his diabetes and were not the 
result of his service-connected frostbite residuals.  

Due to the veteran's complaints of transient bilateral foot 
pain as well as his known distal artery peripheral vascular 
disease, he underwent specialized vascular testing in July 
1997.  According to the report of this evaluation, the tests 
demonstrated falsely elevated bilateral ABIs, bilateral toe 
pressures/indices which were in the mild range, primarily 
tibioperoneal artery segment involvement by velocity waveform 
analysis, bilateral common femoral and popliteal artery 
velocity waveforms which were within normal limits, as well 
as abnormal bilateral posterior tibial and dorsalis arteries.  

In June 1998 the veteran underwent cold protocol and vascular 
examinations which were conducted by two VA vascular 
specialists.  The claims folder was reviewed.  At that time 
the veteran reported that his symptoms began two years after 
he was back from Korea.  The pain started at that time.  He 
stated that his feet turned black when exposed to the snow 
and cold in Korea.  He reported some pain at that time but he 
remained on the frontline an additional two years.  The 
veteran denied having any complaint or reports of disability 
for the 35 years after his military discharge.  He was a 
diabetic on oral hypoglycemic medications.  He was formerly 
on insulin for eight years.  The veteran described 
intermittent swelling in the middle of the day with some 
associated numbness and tingling in the lateral aspect of his 
right foot.  He denied having any symptoms of rest pain or 
cold sensitization or discomfort during sleep.

A physical examination demonstrated minimal sensation in a 
stocking glove distribution in both feet and ankles with no 
sharp to dull discrimination.  There was a normal 5/5 motor 
examination and normal range of motion.  There was no edema 
or erythema in either lower extremity.  No pulses were 
palpable in either leg, but with biphasic Doppler signals in 
both dorsalis pedis and posterior tibial arteries 
bilaterally.  There was a well-healed left great toe 
amputation, a well-healed right middle toe amputation, a 
well-healed right tip of the second toe amputation.  There 
were no other frostbite scars or signs of malignancy or 
discoloration.  There were normal hair beds and there was no 
evidence of fungal infection.  There was normal skin color 
and thickness.  There was hair to the distal third of the 
leg.  The amputation scars were well healed and non-tender.  

It was indicated that the noninvasive vascular laboratory 
studies from July 1997 revealed fairly normal toe pressures 
of 120 on the right and 122 on the left and that waveform 
analysis demonstrated tibioperoneal involvement bilaterally 
and abnormal wave forms in the posterior tibial and dorsalis 
pedis arteries bilaterally.  

The assessment was that, following a discussion of the 
evaluation findings, the two vascular surgeons agreed that 
the veteran's signs, symptoms, and history were consistent 
with distal typical peripheral vascular disease of the lower 
extremity associated with long-standing diabetes mellitus 
without any evidence of frostbite injury.  It was explained 
that this conclusion was based upon the lack of typical 
historical description of gangrene without treatment at the 
time and the absence of subsequent disability for many years.  
There were signs and symptoms of distal ischemia requiring 
digit amputations with peripheral vascular disease by 
noninvasive vascular study and physical examination, all of 
which were consistent with a common pattern of peripheral 
vascular disease common to diabetic patients and patients 
with atherosclerosis or a history of smoking.  

The veteran continued to receive treatment at a VA medical 
facility during 1999.  In October 1999, the veteran was 
diagnosed with osteomyelitis of his left foot.  He underwent 
a resection and debridement of his left first metatarsal at 
that time.  

In January 2000, the veteran underwent a VA foot examination 
by the same examiner who had conducted the June 1997 VA 
amputation-stumps evaluation.  At the time of the January 
2000 examination, the veteran complained of scaling and 
flaking skin, problems with cold intolerance, burning 
sensations in his feet, and color changes where his feet had 
been continuously wet and sweaty.  The examiner noted that 
the veteran reported to the examination in a wheelchair.  The 
veteran informed the examiner that he was unable to walk any 
long distances and that his only ambulation was to transfer 
from the wheelchair.  

A physical examination of the veteran's extremities 
demonstrated palpable pulses bilaterally.  Multiple digital 
and metatarsal amputations were noted on both feet.  There 
was a small scar on the left heel at the site of the previous 
gunshot wound.  He had profound peripheral neuropathy in both 
feet.  The veteran's skin was significantly atrophic and 
hyperhidrotic.  Radiographic studies revealed multiple 
amputations in both feet at the digital and metatarsal 
levels.  There was significant degenerative joint disease of 
the remaining joints in both feet, Charcot's joint disease in 
both feet, and small ulcerations in the left arch and on the 
right third partial toe amputation stump site. 

The impression was significant peripheral neuropathy in both 
feet.  Also significant hyperhidrosis and atrophic skin 
changes consistent with frostbite exposure, and multiple 
amputations on both feet, and small ulcerations on both feet.  

In an August 2000 statement, the veteran's primary VA 
physician explained that he had treated the veteran for a 
number of medical problems, including chronic pain, 
neuropathy, and vascular insufficiency in his lower 
extremities.  This physician expressed his opinion that these 
conditions, which are severely debilitating and limit the 
veteran's ability to ambulate, were caused in part by his 
prior severe frostbite.  

 Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

During the course of the appeal, the schedular criteria by 
which disabilities involving residuals of cold injuries are 
rated changed.  See 62 Fed. Reg. 65207-65244 (Dec. 11, 1997), 
as amended at 63 Fed. Reg. 37779 (July 14, 1998) and as 
codified at 38 C.F.R. § 4.104, Code 7122 (2001).  Therefore, 
adjudication of the veteran's rating claims for the 
service-connected residuals of his frozen feet must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id. 

The RO has assigned separate 10 percent ratings for the 
service-connected residuals of the veteran's frozen right 
foot and the service-connected residuals of the veteran's 
frozen left foot, from January 12th, 1998 in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7122.  

Under the old rating criteria for residuals of frozen feet, 
Diagnostic Code 7122, which was in effect prior to January 
12, 1998, evidence of mild symptoms, including chilblains, 
warranted a 10 percent evaluation for a bilateral condition.  
Evidence of persistent moderate swelling, tenderness, and 
redness resulted in a 30 percent evaluation for a bilateral 
disability.  With loss of use of toes, or parts, and 
persistent severe symptoms, a 50 percent rating was assigned 
for a bilateral disability.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7122 (1997).  

With extensive losses, higher ratings may have been found to 
be warranted by reference to amputation ratings for toes and 
combination of toes.  In the most severe cases, ratings for 
amputation or loss of use of one or both feet were 
considered.  There was no requirement of loss of toes or 
parts for the persistent moderate or mild under this 
diagnostic code.  38 C.F.R. Part 4, § 4.104, Note following 
Diagnostic Code 7122 (1997).  

Under the new rating criteria for residuals of a cold injury, 
Diagnostic Code 7122, a 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity of 
the affected part.  

A 20 percent evaluation will be assigned with arthralgia or 
other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  

A 30 percent rating is warranted with evidence of arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7122, effective January 12, 1998.  Each 
affected part (e.g., hand, foot, ear, nose) will be evaluated 
separately and the ratings will be combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. Part 4, § 4.104, 
Note following Diagnostic Code 7122 (2001).  

The veteran's statements describing the symptoms of his 
service-connected bilateral foot disorders are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

In this regard, following the VA examinations by two vascular 
specialists in June 1998, it was concluded that the veteran's 
signs, symptoms, and history were consistent with distal 
typical peripheral vascular disease of the lower extremity 
associated with long-standing diabetes mellitus without any 
evidence of frostbite injury.  

As a basis for this conclusion, the examiners cited the lack 
of typical historical description of gangrene without 
treatment, the absence of subsequent disability for many 
years, and the signs and symptoms of distal ischemia 
requiring digit amputations with peripheral vascular disease 
by noninvasive vascular study and physical examination, all 
of which were consistent with a common pattern of peripheral 
vascular disease common to diabetic patients and patients 
with atherosclerosis or a history of smoking.  

However, at the subsequent, and most recent, VA examination 
which was conducted in January 2000, pertinent symptomatology 
was shown that had not been found at the June 1998 VA 
evaluations.  Specifically, the January 2000 VA examination 
demonstrated, for the first time, that the veteran's skin was 
significantly atrophic and hyperhidrotic.  

Furthermore, the examiner associated the veteran's 
significant hyperhidrosis and atrophic skin changes with his 
history of frostbite exposure.  Additionally, osteoarthritis 
was present in each foot which can be a manifestation of the 
residuals of frozen feet.  Moreover, in August 2000, the 
veteran's primary physician expressed his opinion that 
chronic pain, neuropathy, and vascular insufficiency of the 
veteran's lower extremities have been caused, in part, as a 
result of his prior severe frostbite.  

After reviewing the record the Board concludes that the 
recent findings of chronic lower extremity pain, 
hyperhidrosis, osteoarthritis, and atrophic skin changes are 
associated with the service connected frozen feet.  
Accordingly, a grant of separate 30 percent disability 
evaluations for the service-connected residuals of the 
veteran's frozen feet is warranted under the new rating 
criteria which became effective on effective January 12, 
1998.  Diagnostic Code 7122 (2001).  This is the highest 
rating permitted under this diagnostic code.

Concerning the old criteria, the evidence does not show that 
a rating in excess of 30 percent for each foot is warranted.  
In this regard, the medical evidence of record prior to 
January 12, 1998 does not show the presence of persistent 
moderate swelling, tenderness, and redness resulting from the 
frozen feet which are the requirements for a 30 percent 
rating bilateral and 20 percent unilateral under the old 
criteria.  

Under the old criteria a 50 percent rating bilateral and a 30 
percent rating unilateral are warranted when there is loss of 
use of toes, or parts, and persistent severe symptoms.  Also, 
according to the new rating criteria, amputations of toes, 
and peripheral neuropathy, should be evaluated separately 
under other diagnostic codes.  See, 38 C.F.R. Part 4, Note 1 
following Diagnostic Code 7122 (2001).  The evidence shows 
that the veteran has undergone multiple digit amputations. 

However, by an October 2000 rating action, the RO denied the 
issues of entitlement to service connection for neuropathy, 
ulcerations, and amputation of toes, on a bilateral basis.  
In November 2000, the RO notified the veteran of this 
decision.  He failed to initiate an appeal of the denial.  As 
such, these disorders are non-service connected disabilities 
and are not for consideration.  The Board also notes that a 
40 percent rating is authorized for loss of use of the feet.  
See, 38 C.F.R. Part 4, Note 1 following Diagnostic Code 5284.  
In this regard, the evidence does not shows that any loss of 
use is directly related to the service connected frozen feet.  
Accordingly, the Board finds that a rating in excess of 30 
percent for each foot is not warranted. 


ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a frozen right foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an increased rating of 30 percent for 
residuals of a frozen left foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

